DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The rejections from the Office Action of 12/20/2021 are hereby withdrawn.  New grounds for rejection are presented below. 

Allowable Subject Matter
Claims 56-71 and 73-75 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 56 is allowed because the closest prior art, Wilson (US 20130110345 A1), McGhee (US 5505080 A), and Michie (NZ 533764 A), either singularly or in combination, fail to anticipate or render obvious an information recorder, wherein the information recorder is configured to electronically control torque applied between the rotor and the stator when the rotor rotates relative to the stator to generate power in the generator, the information recorder configured to electronically control torque to limit rotation of the second portion from the rest orientation, in combination with all other limitations in the claim as claimed and defined by the Applicant.
Claim 62 is allowed because the closest prior art, Wilson (US 20130110345 A1), McGhee (US 5505080 A), and Michie (NZ 533764 A), either singularly or in combination, fail to anticipate or render obvious an information recorder, wherein the information recorder is configured to electronically control torque applied between the rotor and the stator when the rotor rotates relative to the stator to generate power in the generator, the information recorder 
Claim 67 is allowed because the closest prior art, Wilson (US 20130110345 A1), McGhee (US 5505080 A), and Michie (NZ 533764 A), either singularly or in combination, fail to anticipate or render obvious an information recorder, wherein the information recorder is configured to electronically control torque applied between the rotor and the stator when the rotor rotates relative to the stator to generate power in the generator, the information recorder configured to electronically control torque to limit rotation of the second portion from the rest orientation, in combination with all other limitations in the claim as claimed and defined by the Applicant.
The dependent claims are allowed based on their dependence from the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT QUIGLEY whose telephone number is (313)446-4879. The examiner can normally be reached 11AM-9PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE R QUIGLEY/Primary Examiner, Art Unit 2865